DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 30 are presented for examination.  
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 6-12-2022 have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 1 to 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the novel limitation of based on a transmitted feedback message, retransmission of the code block group comprises a first set of code blocks and a second set of code blocks.  For instance, the prior art made of record teaches numerous methodologies for wireless communication with multi-level coding and retransmission of code block groups.  Myung et al. (USPAP 2019/0191486) one such example of the prior art made of record, teaches a method in which a user equipment (UE) receives data in a wireless communication system comprising receiving at least one code block group, transmitting an acknowledge/ negative acknowledgement (ACK/NACK) for the code block group and retransmitting the CBG based on the received (ACK/NACK) signal.   Sun et al. (USPAP 2019/0007171) discloses a method and an apparatus for downlink retransmission when the code block group is unreliable.  Sun also teaches that a code block group is retransmitted based on the indication of the received (ACK/NACK) signal.  
However, the prior art taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “receiving, from the base station in a second transmission time interval and 17based at least in part on the transmitted feedback message, a retransmission of the code block 18group comprising both the first set of code blocks and the second set of code blocks” (claims 1 and 25).  The prior made of record fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “transmitting, to the UE in a second transmission time interval and based at 13least in part on the received feedback message, a retransmission of the code block group 14comprising both the first set of code blocks and the second set of code blocks” (claims 18 and 30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meng			(USPAP 2018/0026755) discloses a method and an apparatus for use in a wireless communication device for controlling HARQ process.  
Shoemaker et al.	(USPAP 2006/0026491) discloses a method and a system for controlling the data rate in packet based wireless communication to minimized delays and jitters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112